EXHIBIT 10.2

 

FuelCell Energy, Inc.

2018 OMNIBuS INCENTIVE PLAN

Restricted Stock Award

Dear _________,

You have been granted an award (an “Award”) of restricted shares of common stock
of FuelCell Energy, Inc., a Delaware corporation (the “Company”), which are
subject to the terms of the FuelCell Energy, Inc. 2018 Omnibus Incentive Plan
(the “Plan”) and this Restricted Stock Award Agreement (this
“Agreement”).  Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Plan.

Grant Date:

 

______________, 2018

Number of Shares of Restricted Common Stock:

 

_______________ (the “Restricted Shares”)

Vesting Schedule:

 

Your Restricted Shares will vest (and the Transfer Restrictions shall lapse)
according to the following schedule, provided that you remain continuously
employed by or in the service of the Company or an Affiliate through the
applicable vesting date:

[●]% will vest on ________________________

[●]% will vest on ________________________

[●]% will vest on ________________________

Except as otherwise provided in this Agreement or in the Plan, upon your
termination of employment with, or cessation of services to, the Company and its
Affiliates prior to the date the Restricted Shares are vested (as described
above), you will forfeit the unvested Restricted Shares.

Release of Shares:

 

 

The Restricted Shares will be held in an account at the Company’s transfer agent
pending vesting.  As soon as practicable after any Restricted Shares vest, the
applicable restrictions on the Restricted Shares will be removed and such Shares
will be issued according to your instructions.

Transfer Restrictions:

 

Except as set forth in the Plan, you may not sell, transfer, assign, pledge or
otherwise alienate or encumber any of your Restricted Shares until they are
vested, and any attempt to do so shall be null and void (the “Transfer
Restrictions”).  The Company is authorized to take appropriate measures to
prevent any such transfer, including, but not limited to, having its transfer
agent hold all unvested shares in a designated nominee account until vesting and
maintaining stop transfer instructions in regard to such shares.

Change of Control:

 

Upon a Change of Control, your Restricted Shares will be treated in accordance
with Section 19 of the Plan.

Voting Rights:

 

While the Restricted Shares are unvested, you may exercise full voting rights as
long as the applicable record date occurs before you forfeit such Restricted
Shares.  






 

--------------------------------------------------------------------------------

 

Dividends:

 

Any dividends or other distributions paid or made with respect to your
Restricted Shares for which the record date occurs before the applicable vesting
date shall be credited to a bookkeeping account on your behalf.  Such
bookkeeping account will be subject to the same terms and conditions (including
risk for forfeiture) as the Restricted Shares to which the dividends or
distributions relate, and shall be paid at the same time, and to the same
extent, as such Restricted Shares vest.

Tax Withholding:

 

You understand that you (and not the Company) shall be responsible for your own
federal, state, local, or foreign tax liability and any of your other tax
consequences that may arise as a result of this Award, and that you should rely
solely on the determinations of your tax advisors or your own determinations,
and not on any statements or representations by the Company or any of its agents
with regard to all tax matters.

To the extent that the receipt or vesting of this Award, the disposition of any
Shares acquired under this Award, or the payment of any dividends on the
Restricted Shares results in income to you for federal, state, local, foreign,
or other tax purposes, the Company may deduct (or require an Affiliate to
deduct) from any payments of any kind otherwise due to you to satisfy such tax
or other withholding obligations. Alternatively, the Company or its Affiliate
may require you to pay to the Company or its Affiliate, in cash, promptly on
demand, or make other arrangements satisfactory to the Company or its Affiliate
regarding the payment of the withholding amount.

At the Administrator’s discretion, you may be able to satisfy all or a portion
of the withholding obligations arising in connection with this Award by electing
to (i) have the Company or its Affiliate withhold Shares otherwise due to you
upon settlement of this Award, (ii) tender back Shares received upon vesting of
this Award, or (iii) deliver other previously owned Shares, in each case having
a Fair Market Value equal to the amount to be withheld; provided that the amount
to be withheld may not exceed the maximum statutory tax rate associated with the
transaction. If an election is provided, the election must be made on or before
the date as of which the amount of tax to be withheld is determined and
otherwise as the Administrator requires. In any case, the Company and its
Affiliates may defer removing the restrictions on your Restricted Shares until
such withholding obligations are paid.

Electronic Communications:

 

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  By
accepting this Award, you hereby consent to receive such documents by electronic
delivery, and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third-party designated by
the Company.  You also agree that all on-line acknowledgements shall have the
same force and effect as a written signature.






 

--------------------------------------------------------------------------------

 

Miscellaneous:

 

•     The Restricted Shares are expressly subject to all the terms and
conditions contained in this Agreement and the Plan, and the terms of the Plan
are incorporated herein by reference.

 

•     As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this Award shall be interpreted by
the Administrator and that any interpretation by the Administrator of the terms
of this Agreement or the Plan and any determination made by the Administrator
pursuant to this Award shall be final, binding and conclusive.  

 

•     Generally, this Agreement can only be modified or amended by a writing
signed by both you and the Company.  However, the Administrator may modify or
amend this Award in certain circumstances without your consent as permitted by
the Plan.

 

•     The grant of this Award does not provide you with any right to continued
employment or service with the Company or any Affiliate.

 

•     By accepting this Award, you agree not to sell any Shares acquired under
this Award at a time when applicable laws, Company policies, or an agreement
between the Company and its underwriters prohibit a sale.

 

•     This Award, and any compensation or benefits that you receive as a result
of this Award, shall be subject to any clawback or recoupment policy that the
Company may adopt from time to time.

 

The Company has caused this Agreement to be executed by one of its authorized
officers and is effective as of the Grant Date.

 

FuelCell Energy, Inc.

 

 

______________________

[Name]

[Title]

 

 